[exhibit1012ndamendmentto001.jpg]
CENTERPOINT ENERGY SAVINGS RESTORATION PLAN (Effective as of January 1, 2008)
Second Amendment WHEREAS, CenterPoint Energy, Inc. (the “Company”) maintains the
CenterPoint Energy Savings Restoration Plan, effective as of January 1, 2008
(the “Plan”) for the benefit of its eligible employees; and WHEREAS, the Company
desires to amend the Plan in certain respects; NOW, THEREFORE, the Company,
having reserved the right under Section 6.2 thereof to amend the Plan, does
hereby amend the Plan, effective as of January 1, 2020, as follows: 1. Section
4.1(a) of the Plan is amended to read as follows: (a) Benefit Formula. For each
Plan Year after the 2019 Plan Year, provided that the Participant is actively
employed by an Employer on December 31st of the Plan Year (except as provided
below), such Participant’s Plan account shall be credited for such Plan Year
with a “Plan Benefit” equal to the amount resulting from the following formula:
Plan Benefit = [((A - B) x C) + ((A - B) x D) + ((A - B) x E)] where: “A” is
equal to the Participant’s Compensation for the Plan Year determined without
regard to the Section 401(a)(17) Limit for the Plan Year; “B” is equal to the
Section 401(a)(17) Limit for the Plan Year; “C” is equal to the effective
employer matching contribution percentage applicable to the Participant under
the Savings Plan for the Plan Year; and “D” is equal to the employer
non-matching contribution percentage, if any, applicable to the Participant
under the Savings Plan for the Plan Year (excluding any discretionary
percentage); and “E” is equal to a discretionary percentage, if any, approved by
the Committee or the Chief Executive Officer of the Company for the Savings Plan
and/or for the Plan for the Plan Year. The non-discretionary employer matching
and non-matching portions of the - 1 -



--------------------------------------------------------------------------------



 
[exhibit1012ndamendmentto002.jpg]
Plan Benefit for a Plan Year shall be credited to the Participant’s account as
soon as practicable after the end of the Plan Year, but in no event later than
60 days after the end of such Plan Year. The discretionary portion of the Plan
Benefit for a Plan Year shall be credited to the Participant’s account as soon
as practicable after the discretionary percentage (if any) has been approved for
the Plan Year, but in no event later than 60 days after such approval date. A
person who has a Separation from Service prior to December 31st of a Plan Year
shall not receive a Plan Benefit for such Plan Year unless such person during
such Plan Year commenced during and is on as of December 31st of such Plan Year,
(i) an Employer authorized leave of absence or (ii) a disability leave of
absence (whether short-term or long-term disability) under a disability plan or
program of the Company or an Employer (and only for the Plan Year during which
such eligible leave under clause (i) or (ii) commences). IN WITNESS WHEREOF,
CenterPoint Energy, Inc. has executed these presents as evidenced by the
signature of its officer affixed hereto, which may be sufficiently evidenced by
any executed copy hereof, this 11th day of December, 2019, but effective as set
forth above. CENTERPOINT ENERGY, INC. By: /s/ Scott M. Prochazka Scott M.
Prochazka President and Chief Executive Officer ATTEST: By: /s/ Vincent A.
Mercaldi Vincent A. Mercaldi Corporate Secretary - 2 -



--------------------------------------------------------------------------------



 